UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 99-10344



                        UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,


                                  VERSUS


                        THOMAS JAMES MORAN, JR.,

                                                    Defendant-Appellant.




           Appeal from the United States District Court
                For the Northern District of Texas
                             (1:98-CR-58-2)
                              March 8, 2000


Before HIGGINBOTHAM and PARKER, Circuit Judges, and WARD,* District
Judge:
PER CURIAM:**

      Thomas James Moran, Jr. appeals his convictions and sentences

for   conspiracy   to    commit   violations   of   18   U.S.C.   §§   2314

(interstate transportation of stolen property and property taken by


      *
      District Judge of the Eastern District of Texas, sitting by
designation.
      **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
fraud) and 2315 (receipt of stolen property and property taken by

fraud) a violation of 18 U.S.C. § 371; interstate transportation of

stolen property, a violation of 18 U.S.C. §§ 2314 and 2; and

receiving stolen equipment in interstate commerce, a violation of

18 U.S.C. § 2315 and 2.      We affirm.

                  FACTS AND PROCEDURAL BACKGROUND

     Moran and his co-defendant, Roy Sanders, purchased restaurant

supplies and equipment in Kentucky and Tennessee using funds from

their employer, Shoney’s Restaurants, and transported the goods to

Texas for use in their own restaurant, Knockers.              They also stole

equipment from Shoney’s restaurants in Kentucky and Tennessee and

transported it to Texas to use in their restaurant.

     On the third day of their jury trial, Sanders pleaded guilty.

He is not a party to this appeal.           The jury found Moran guilty of

all counts.   Moran was sentenced to three concurrent twenty-seven

month prison terms, restitution in the amount of $66,059.00, a $300

special assessment and a three-year term of supervised release.

                        RULE 32(c)(3)(A) VIOLATION

     Federal Rule of Criminal Procedure 32(c)(3)(A) provides:

     (3) Imposition of Sentence. Before imposing sentence,
     the courts must:
          (A) verify that the defendant and the
          defendant’s counsel have read and discussed
          the Presentence Report . . .

     Moran    alleges     that   the       district   court   violated   Rule

32(c)(3)(A) by failing to verify that he and his attorney had read

and discussed the Presentence Report (“PSR”). Because Moran failed

to object to this alleged error at sentencing, our review is


                                       2
restricted to plain error.        See United States v. Navejar, 963 F.2d

732,   734   (5th    Cir.   1992)(“The       contemporaneous    objection   rule

applies equally to sentencing hearing as to trial.”)                  Plain error

is error which, when examined in the context of the entire case, is

so obvious and substantial that failure to notice and correct it

would affect the fairness, integrity or public reputation of

judicial proceedings.       See United States v. Lopez, 923 F.2d 47, 50

(5th Cir. 1991).

       We have held that if a district court fails specifically to

ask a defendant and his counsel whether or not he has read and

discussed the PSR with his attorney, it may base a determination on

reasonable    inferences      from    court     documents,     the    defendant’s

statements,    and    counsel’s      statements.      See    United    States    v.

Victoria, 877 F.2d 338, 340 (5th Cir. 1989)1.                The record shows

that the PSR was disclosed approximately one month before the

sentencing hearing and a date was set for filing objections.                    At

the sentencing hearing, the district court stated that “[t]he file

reflects both the Government and defendant have filed statements

adopting the matters set[] forth in the pre-sentence report.”                   The

court’s pronouncement arguably implies a finding that Moran was

given the opportunity to read the PSR and discuss it with his

counsel.


       1
      Amendments to Federal Rule of Civil Procedure 32 after this
court decided Victoria do not abrogate its analysis. In 1989, when
Victoria was decided, the provision at issue resided in
32(a)(1)(A). The April 1, 1994 amendments to the rule moved the
provision to 32(c)(3)(A) with minor changes, not relevant to the
question presented in this appeal.

                                         3
     Further, when the district court learned that Moran’s trial

counsel was absent from the sentencing hearing and that he had sent

substitute counsel, he asked, “Mr. Moran, let me ask you, are you

satisfied with representation this morning, or do you wish [trial

counsel] Mr. Martinez be here for sentencing?”

     Moran responded, “Sir, I have not seen David Martinez since

the day I was locked up.     Today is just as good a day as any.”

     Both parties make much of this exchange.              Moran contends that

his statement indicates that he had not had an opportunity to

discuss the PSR with his counsel.            The Government argues that in

response to an express inquiry from the court, Moran indicated he

had no objection to going forward with the sentencing. To buttress

this position, the Government notes that, when Moran had a second

opportunity to address the court just prior to imposition of

sentence, he had nothing to say.

     “Whether [Moran] in fact read the report and whether the

record reflects affirmatively that he did or that he had an

opportunity to do so are of course quite different.”             Victoria, 887

F.2d at 340.      While the record does not conclusively show that

Moran   read   and   discussed   the   PSR    with   his    attorney,   he   was

represented by counsel and given two express opportunities to

personally address the court.      Given the indications in the record

that the PSR was timely and properly disclosed to Moran and that he

made no objection personally or through his counsel concerning his

opportunity to review and discuss it prior to sentencing, we find

no plain error.


                                       4
                  INEFFECTIVE ASSISTANCE OF COUNSEL

     Moran raises several claims of ineffective assistance of

counsel.   “A claim of ineffective assistance of counsel cannot be

resolved on direct appeal when the claim has not been raised before

the district court since no opportunity existed to develop the

record on the merits of the allegations.”       United States v. Higdon,

832 F.2d 312, 313-14 (5th Cir. 1987).         This court will “resolve

claims of inadequate representation on direct appeal only in rare

cases where the record allow[s] [the court] to evaluate fairly the

merits of the claim.”   United States v. Andrews, 22 F.3d 1328, 1345

(5th Cir. 1994)(internal quotation and citation omitted).            This

issue has not yet been raised in the district court. Consequently,

there has been no chance to develop the record concerning this

issue.     We   therefore   decline   to   address   Moran’s   ineffective

assistance of counsel claim on direct appeal.

                               CONCLUSION

     Based on the foregoing, we affirm Moran’s convictions and

sentences.

     AFFIRMED.




                                      5